United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1376
Issued: November 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 30, 2014 appellant filed a timely appeal from a January 23, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a low
back injury due to a September 17, 2013 incident.
FACTUAL HISTORY
On December 12, 2013 appellant, then a 54-year-old general warehouse leader, filed a
traumatic injury claim alleging that on September 17, 2013 he sustained a back injury while

1

5 U.S.C. § 8101 et seq.

packing materials into a container for shipment. He stopped work on September 19, 2013.
Appellant returned to work on September 25, 2013 but missed intermittent time thereafter.
In an October 9, 2013 supervisory mishap report, appellant noted that he injured his
lower back while packing materials for a shipment. He informed his supervisor of his injury on
two different occasions that day. In an October 9, 2013 statement, Paul Darden, appellant’s
supervisor, noted that appellant did not inform him that an accident occurred; only that he had
back pain and needed medical attention.
In a December 20, 2013 letter, OWCP notified appellant that the evidence was
insufficient to establish his claim. Appellant was instructed to submit a medical report from his
attending physician including a diagnosis, history of the injury and a physician’s opinion
regarding causal relationship supported by medical rationale.
In a September 17, 2013 statement, Gerold Griffin, appellant’s co-worker, advised that he
witnessed appellant rubbing his back. Appellant told him that his back hurt. Mr. Griffin advised
that appellant was still in pain after he returned to work. In a September 18, 2013 statement,
George Scherff, appellant’s coworker, advised that on the day of the incident, appellant asked
him to take over his duties because he hurt his back.
In September 23 and October 10, 2013 treatment records, a nurse practitioner noted that
appellant complained of back pain and a neck spasm. She diagnosed muscle spasm of the neck,
referred appellant for physical therapy and released him without limitations.
In a November 20, 2013 report, Dr. John Highsmith, Board-certified in family medicine,
advised that appellant experienced back pain for the past two months with no improvement.2
Appellant informed Dr. Highsmith that he felt that something was inside his back, especially
upon bending. Dr. Highsmith diagnosed lower back pain, requested magnetic resonance imaging
(MRI) scan and released appellant without limitation. In a December 6, 2013 lumbar MRI scan
report, Dr. Shane Diekman, a Board-certified diagnostic radiologist, noted that appellant
experienced back pain for the past two months. Testing revealed mild multilevel spondylosis.
In a December 16, 2013 disability report, Dr. Highsmith advised that appellant was
unable to lift over 20 pounds, climb, squat or bend until completion of an evaluation by a
specialist. An accompanying December 16, 2013 treatment note diagnosed lower back pain and
advised that appellant was referred for a neurology consultation.
In a January 7, 2014 report, Dr. Highsmith advised that appellant visited his office for
low back and hand pain. Appellant stated that the low back pain began after packing heavy
items at work but without trauma. Dr. Highsmith advised that an MRI scan revealed spondylosis
with no impingement and no evidence of trauma. In his opinion, back pain and strains were
common conditions and that there was no medical evidence that appellant’s back pain was
caused by any specific trauma at work. Dr. Highsmith further advised that a definitive diagnosis
by a neurologist was pending.
2

Dr. Highsmith also stated that appellant presented with complaints of pain in his hands that started three days
earlier.

2

In a January 14, 2014 statement, appellant alleged that he felt a twinge in his lower back
that radiated to his buttocks and lower left leg as he was packing a container for shipment. He
also stated that there was a delay in filing his claim because his supervisor did not ask if he
wanted to file a workers’ compensation claim until December 11, 2013. In a December 11, 2013
e-mail, Mr. Darden advised appellant to refrain from heavy lifting, bending, squatting, climbing,
or forklift operation on bumpy terrain until he was cleared by his physician.
By decision dated January 23, 2014, OWCP denied appellant’s claim. It found that the
medical evidence was not sufficient to establish that his low back condition was causally related
to the September 17, 2013 incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that appellant was packing items into a container on September 17, 2013
as alleged. The evidence includes statements of coworkers and supports that the claimed work

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

incident occurred. The Board finds that the medical evidence is insufficient to establish that the
employment incident of September 17, 2013 caused appellant’s lower back injury.
The only medical evidence to address causal relationship is Dr. Highsmith’s January 7,
2014 report. Dr. Highsmith advised that an MRI scan of the lumbar spine revealed spondylosis
without impingement. He noted that appellant related his condition to packing heavy items at
work.8 However, Dr. Highsmith stated that, in his opinion, back pain and strains were common
conditions and that there is no medical evidence that appellant’s back pain was caused by any
specific trauma at work. This report fails to discharge appellant’s burden of proof because
Dr. Highsmith did not find a causal relationship between the accepted incident and his back
condition.
Other reports and treatment records from Dr. Highsmith do not support that appellant’s
low back condition was caused or aggravated by work factors on September 17, 2013. The
December 6, 2013 MRI scan report does not address causal relationship between a diagnosed
medical condition and work events on September 17, 2013. The Board has held that medical
records that do not state an opinion on causal relationship are of little probative value.9
In September 23 and October 10, 2013 treatment records, a nurse practitioner noted
appellant’s condition. However, records from a nurse practitioner do not constitute competent
medical opinion in support of a claim. A nurse practitioner is not considered a physician as
defined under FECA.10 Thus, these records are of no probative medical value.
On appeal, appellant argues that the medical evidence contains a medical diagnosis. The
Board notes he was diagnosed with lumbar spondylosis. However, the claim is deficient because
appellant did not submit medical evidence addressing how the September 17, 2013 incident
caused or contributed to this diagnosed medical condition. As noted, causal relationship is a
medical question that must be established by probative medical opinion from a physician.11 The
physician must accurately describe appellant’s work duties and medically explain the
pathophysiological process by which these duties would have caused or aggravated his
condition.12 Appellant has not provided such medical opinion evidence in this case. He failed to
meet his burden of proof.

8

The Board notes that Dr. Highsmith’s report did not list the date of the incident accepted in this case.

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law. 5 U.S.C. § 8101(2).
11

See supra note 6.

12

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

4

Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.13
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on September 17, 2013.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

Appellant submitted new evidence after issuance of the January 23, 2014 decision. However, the Board lacks
jurisdiction to review evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

5

